Title: From Thomas Jefferson to Albert Gallatin, 25 July 1803
From: Jefferson, Thomas
To: Gallatin, Albert


          
            
              Dear Sir
            
            Monticello July 25. 1803.
          
          We agreed that the address of the Ward committees ought not to be formally answered. but on further reflection I think it would be better to write a private letter to one of the members, in order that he may understand the true grounds on which the subject rests, & may state them informally to his colleagues. I think these grounds so solid that they cannot fail to remove this cause of division among our friends, & perhaps to cure the incipient schism. of the signers of the address I know only Duane & Scott sufficiently to address such a letter to them: and of these I am much more acquainted with the first than the last, & think him on that ground more entitled to this mark of confidence. some apprehensions may perhaps be entertained that if the schism goes on, he may be in a different section from us. if there be no danger in this, he is the one I should prefer. give me your opinion on it if you please, and consider and make any alterations in the letter you think best, and return it to me as soon as you can. I am strongly of opinion it will do good. Accept my affectionate salutations & assurances of respect.
          
            
              Th: Jefferson
            
          
        